Citation Nr: 0912298	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-29 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
November 1976.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, in his October 2006 Notice of 
Disagreement, the Veteran reported that his scoliosis is in 
the upper back.  Additionally, during his September 2006 VA 
examination, he reported pain between his shoulder blades and  
private treatment records indicate treatment for his cervical 
and thoracic spine in July 1996.  To date, only the low back 
has been adjudicated.  Accordingly, the issue of entitlement 
to service connection for the upper back is referred to the 
RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Specifically, in the Veteran's September 2007 statement in 
support of his claim, he indicated that he had recently been 
diagnosed with scoliosis and reported that his doctor had a 
medical opinion as to the etiology of the scoliosis.  The RO 
has not considered such evidence in compliance with 38 C.F.R. 
§ 20.1304(c) (2008) and Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  An attempt to obtain these records should be 
undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  Request from the Veteran the name and 
address of the physician referenced in the 
September 2007 statement in support of his 
claim included in his appeal Form 9.  
Then, upon receipt of the proper waiver, 
request all treatment records from the 
physician. 

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

